UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6187



VERNON S. SPRIGGS,

                                              Plaintiff - Appellant,

          versus


WILLIAM SONDERVAN, Ph.D., Ed.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
02-1331-CCB)


Submitted:   May 19, 2003                     Decided:   May 28, 2003


Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon S. Spriggs, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vernon S. Spriggs appeals the district court’s order granting

summary judgment in favor of the Defendant and denying Spriggs’

motions to amend his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. See Spriggs v.

Sondervan, No. CA-02-1331-CCB (D. Md. Dec. 4, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2